Citation Nr: 0617849	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-11 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to April 4, 2002, for 
an award of a total disability rating for compensation 
purposes based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from May 1963 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Portland, Oregon which granted an award of TDIU.  The 
effective date of such award was deemed to be January 31, 
2003, the date on which the claim requesting such benefit was 
received.  

The veteran disagreed with the effective date assigned in the 
September 2003 decision and initiated an appeal.  By Decision 
Review Officer Decision dated in February 2004, the effective 
date for the TDIU was determined to be April 4, 2002.  
By a VA Form 9 received in March 2004, the veteran continued 
to disagree with the effective date assigned.  

The veteran testified at a March 2006 video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA. See 38 U.S.C.A. § 
5103(a) and (b) (West 2002 & Supp. 2005).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

A review of the record demonstrates that further development 
is required in order for VA to satisfy its duty to assist 
under the VCAA.  In this case, the RO has not issued a VCAA 
notice letter to the veteran with respect to claim for an 
earlier effective date for the award of TDIU.  In this 
regard, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) recently raised the bar 
as to VA's duties to notify and assist, beyond the level 
discussed in VAOPGCPREC 8-2003 for "downstream" issues.  
Specifically, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an earlier effective date for the 
award of TDIU in an affirmative letter.  As this question is 
involved in the present appeal, and the RO has provided no 
VCAA notice to the veteran specific to his claim for an 
earlier effective date for the grant of a TDIU, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran as 
to the type of evidence that is needed to establish an 
earlier effective date for the TDIU claim.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and full 
compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied.  See also 38 
C.F.R. § 3.159 (2005).  The RO's attention 
is directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary identify 
for the appellant which evidence the VA 
will obtain and which evidence the 
appellant is expected to present specific 
to the issue of entitlement to an effective 
date prior to April 4, 2002 for the award 
of a TDIU.  The notice must also advise the 
veteran to submit any evidence the veteran 
has in his possession that pertains to the 
claim and include an explanation as to the 
information or evidence needed to establish 
an earlier effective date for a TDIU, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01- 1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).
  
2.  The AMC/RO should ask the veteran to 
identify any evaluation or treatment he 
received for any of his service-connected 
disabilities prior to April 4, 2002, 
particularly at any VA facility.  Any 
records that are identified and that are 
not already in the claims file should be 
secured. 

3.  The AMC/RO should review the claims 
file and ensure that no other notification 
or development action, in addition to that 
directed above, is required of the 
veteran's claim.  If further action is 
required, the RO should undertake it before 
further adjudication of the claim.

4.  Then, the AMC/RO should adjudicate the 
claim of entitlement to an effective date 
prior to April 4, 2002 for the award of 
TDIU.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental Statement of the 
Case, which should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).


